17 A.3d 696 (2011)
418 Md. 628
Laquarie Donte HARVEY
v.
STATE of Maryland.
No. 99, September Term, 2009.
Court of Appeals of Maryland.
April 22, 2011.
Deborah S. Richardson, Asst. Public Defender (Paul B. DeWolfe, Public Defender, Baltimore, MD), on brief, for Petitioner.
Ryan R. Dietrich, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for Respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
Prior report: 414 Md. 263, 995 A.2d 256.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 22nd day of April, 2011,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.